Citation Nr: 1027413
Decision Date: 07/22/10	Archive Date: 09/09/10

DOCKET NO. 09-31 981                       DATE JUL 22 2010

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Entitlement to service connection for migraine headaches. 

2. Entitlement to service connection for a personality disorder not otherwise specified, claimed as posttraumatic stress disorder (PTSD) and mood disorder. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Michael J. Skaltsounis, Counsel 

INTRODUCTION 

The Veteran had active service from October 2001 to January 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (V A) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims. 

FINDING OF FACT 

In July 2010, the Board received notice that the appellant died in June 2010. 

CONCLUSION OF LAW 

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212,122 Stat. 4145,4151 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION 

Unfortunately, the appellant died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7]04(a) (West 2002); 38 C.F.R. § 20.1302 (2009). 

- 2 - 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran. 38 C.F.R. § 20.1106 (2009). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212,122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title .... " The Secretary will be issuing regulations governing the rules and procedures for substitution upon death. Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).
 
ORDER 

The appeal is dismissed. 

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals 

- 3 - 




